Exhibit 10.2

MANAGEMENT AGREEMENT

AGREEMENT (this “Agreement”) made as of the 1st day of January, 2018, by and
among CERES MANAGED FUTURES LLC, a Delaware limited liability company (“CMF”),
CERES TACTICAL SYSTEMATIC L.P., a New York limited partnership (the
“Partnership”) and FORT, L.P., a Delaware limited partnership (the “Advisor” or
“FORT”).

W I T N E S S E T H :

WHEREAS, CMF is the general partner of the Partnership, a limited partnership
organized to trade, buy, sell, spread, or otherwise acquire, hold, or dispose of
commodities (which may include foreign currencies, mortgage-backed securities,
money market instruments, financial instruments and any other securities or
items which are now, or may hereafter be, the subject of futures contract
trading), domestic and foreign commodity futures contracts, commodity forward
contracts, foreign exchange commitments, options on physical commodities and on
futures contracts, spot (cash) commodities and currencies, and any rights
pertaining thereto and securities (such as United States Treasury bills)
approved by the Commodity Futures Trading Commission (the “CFTC”) for investment
of customer funds, and to engage in all activities incident thereto with such
trading to be conducted directly and/or through investment in CMF FORT
Contrarian Master Fund LLC, a Delaware limited liability company (the “Master
Fund”) of which CMF is the general partner and FORT is the advisor pursuant to a
separate agreement dated on or about the date hereof (the “Master Fund
Agreement”); and

WHEREAS, the Amended and Restated Limited Partnership Agreement dated as of
November 22, 2017 (the “Partnership Agreement”), permits CMF to delegate to one
or more commodity trading advisors CMF’s authority to make trading decisions for
the Partnership; and

WHEREAS, the Advisor is registered as a commodity trading advisor with the CFTC
and is a member of the National Futures Association (“NFA”); and

WHEREAS, CMF is registered as a commodity pool operator with the CFTC and is a
member of NFA; and

WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which the Advisor will
render and implement advisory services in connection with the conduct by the
Partnership of its commodity interest trading activities during the term of this
Agreement.

NOW, THEREFORE, the parties agree as follows:

1. DUTIES OF THE ADVISOR. (a) For the period and on the terms and conditions of
this Agreement, the Advisor shall have sole discretionary authority and
responsibility, as one of the Partnership’s agents and attorneys-in-fact, for
directing the investment and reinvestment of the assets and funds of the
Partnership and the Master Fund allocated to it from time to time by CMF and
deposited in one or more accounts established by the Partnership (the
“Partnership Account”) and the Master Fund (the “Master Fund Account” and
together with the Partnership Account, the “Accounts”) at one or more clearing
brokers for the Advisor’s trading in commodity interests, including commodity
futures contracts, options on



--------------------------------------------------------------------------------

futures contracts and forward contracts, including foreign exchange forwards,
foreign exchange swaps and non-deliverable foreign exchange forwards. The
Advisor may also engage in swap transactions and other derivative transactions
and trade other instruments on behalf of the Partnership or the Master Fund with
the prior written approval of CMF and subject to its obtaining all required
registrations or licenses. All such trading by the Advisor on behalf of (i) the
Partnership Account shall be in accordance with the Advisor’s Global Trend
Trading Program (the “Trend Program”) and (ii) the Master Fund Account shall be
in accordance with the Advisor’s Global Contrarian Program (the “Contrarian
Program” and, together with the Trend Program, the “Programs”), in each case as
described in the Advisor’s CTA Disclosure Document, dated April 2017 (the
“Disclosure Document”) and implemented by the Advisor on behalf of FORT Global
Trend, L.P. and FORT Global Contrarian, L.P., respectively, a summary of which
is contained in Appendix A and Appendix B hereto,, and subject to the trading
policies expressly set forth in Appendix C hereto (the “Trading Policies”). CMF
may change the Trading Policies upon at least 5 business days’ notice to the
Advisor by providing Advisor an amended Appendix C; provided, that (i) any open
positions or other investments at the time such change in the Trading Policies
is effective shall not be deemed to violate the changed policy and shall be
closed or sold in the ordinary course of trading; and (ii) the Advisor may
immediately terminate this Agreement if it determines, reasonably and in good
faith, that a change in the Trading Policies would require the Advisor to trade
for the Account in a manner that is materially different than the Program. The
Advisor makes no representation or warranty that the trading to be directed by
it for the Partnership or the Master Fund will be profitable or will not result
in losses.

(b) CMF acknowledges that it has received and understood the contents of the
Advisor’s Disclosure Document. All trades made by the Advisor for the Accounts
shall be cleared through such clearing futures commission merchants as CMF shall
direct (“Clearing Brokers”) and shall be executed through such commodity broker
or other executing brokers listed on Appendix E hereto or in the future selected
by the Advisor with the prior approval of CMF (which approval may be given via
EGUS or by email), and the Advisor shall have no authority or responsibility for
selecting or supervising any such broker in connection with the execution,
clearance or confirmation of transactions for the Partnership or the Master Fund
or for the negotiation of brokerage rates charged therefor. Moreover, the
Advisor, with the prior written permission (by original, fax copy or email copy)
of CMF, may enter into swaps and other derivative transactions permitted under
Section 1(a) of this Agreement with such swap dealers or other counterparties as
it may choose for execution with instructions to give-up the trades to the
broker designated by CMF provided that the swap dealer or counterparty and any
give-up or other fees are approved in advance by CMF. All give-up or similar
fees relating to the foregoing shall be paid by the Partnership or the Master
Fund after all parties have executed the relevant give-up agreements (via EGUS
or by original, fax copy or email copy). The Clearing Brokers shall at all times
have custody of the assets in the Account, and the Advisor shall not be
responsible for the management of any cash or reserve assets held in the
Account.

(c) CMF agrees that on or about the date the Accounts are available for trading
(i) approximately $25 million of cash shall be deposited in the Partnership
Account and (ii) approximately $25 million of cash shall be deposited in the
Master Fund Account (each such amount subject to further adjustment) (such
amounts, as increased or decreased by gains, losses, additional capital
contributions and withdrawals, the “Actual Funds”). The Partnership and the

 

- 2 -



--------------------------------------------------------------------------------

Advisor agree that the Advisor shall trade each Account as though 1.25 times the
Actual Funds had been deposited in each Account (the “Trading Level”). For
example, if $40 million in Actual Funds is deposited in the Partnership Account,
the Advisor shall implement the Trend Program for the Partnership Account as
though $50 million in Actual Funds had been deposited in the Partnership
Account. For the avoidance of doubt, the actual amount of leverage applied to
the assets of the Accounts may substantially exceed 1.25 times Actual Funds, as
the Programs themselves – as implemented on a fully funded basis – are highly
leveraged. In the event the Advisor wishes to use a trading system or
methodology other than or in addition to the Programs in connection with its
trading for the Partnership or Master Fund, either in whole or in part, it may
not do so unless the Advisor gives CMF prior written notice of its intention to
utilize such different trading system or methodology and CMF consents thereto in
writing. In addition, the Advisor will provide five days’ prior written notice
to CMF of any change in a Program which the Advisor, in its sole discretion,
deems material (it being acknowledged by CMF, the Partnership and the Master
Fund that the Programs are updated and modified by the Advisor from time to time
as a matter of course, as described in the Disclosure Document, and not all
updates and modifications constitute material changes to the Programs). If the
Advisor deems such change in a Program to be material, the material change in
system or methodology or markets traded will not be implemented for the
Partnership or the Master Fund, as applicable, without the prior written consent
of CMF. In addition, the Advisor will notify CMF of any changes to a Program
that would cause the description of such Program in Appendix A or Appendix B, as
applicable, to be materially inaccurate. The Advisor has provided the
Partnership and the Master Fund with a current list of all commodity interests
that may be traded for the Accounts in Appendix D and the Advisor will not trade
any additional commodity interests for the Accounts without providing an amended
Appendix D to CMF and receiving CMF’s written approval. In the event that CMF
does not consent to a material change to a Program or additional commodity
interests that may be traded for either of the Accounts, the Advisor may
terminate this Agreement or cease trading for the relevant Account immediately
if it determines, reasonably and in good faith, that CMF’s lack of consent would
require the Advisor to trade for such Account in a manner that is materially
different than the related Program. For the avoidance of doubt, the fact that
the Advisor does not cause the Accounts to hold one or more commodity interests
from time to time shall not constitute a material change in the Programs. The
Advisor also agrees to provide CMF, on a monthly basis, with a written report of
the dollar value of the assets under the Advisor’s management. The Advisor
further agrees that it will convert foreign currency balances (not required to
margin positions denominated in a foreign currency) to U.S. dollars no less
frequently than monthly. U.S. dollar equivalents in individual foreign
currencies of more than $100,000 will be converted to U.S. dollars within one
business day after such funds are no longer needed to margin foreign positions.

(d) The Advisor agrees to provide to the Partnership: (i) the Disclosure
Document, and any material amendments or updates thereto promptly after such
amendment or update is made; (ii) the Advisor’s performance and related
disclosures and statistics with respect to the Programs; (iii) the name and
general description of the Programs; and (iv) such other information relating to
the Advisor as the Partnership and its designees may reasonably request to
comply with applicable laws, rules and regulations, including without limitation
CFTC Rule 4.21, and in connection with any due diligence or other investigation
that may be conducted at any time and from time to time (collectively, the
“Advisor Information”). Notwithstanding

 

- 3 -



--------------------------------------------------------------------------------

Sections 1(e) and 4(d) of this Agreement, the Advisor is not required to
disclose the actual trading results of proprietary accounts of the Advisor or
its principals unless such disclosure is required by federal or state law or NFA
rule or order. The Partnership may use Advisor Information in a disclosure
document or investor or prospective investor reports or similar material
(collectively, “Investor Materials”); provided that the Advisor has previously
reviewed and approved the Advisor Information for inclusion in such Investor
Materials (provided, that repeated consent by the Advisor shall not be required
for repeated use of the same Advisor Information previously approved by the
Advisor so long as such repeated use is materially consistent with the context
and content of what the Advisor previously approved and the content of such
Advisor Information has not been changed or altered by CMF or the Partnership).
If the Advisor becomes aware that any Advisor Information that the Advisor has
approved for use in the Investor Materials contains an untrue statement of a
material fact or, when read in the aggregate, omits to state a material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading, the Advisor shall
inform CMF as soon as reasonably practicable and shall cooperate with CMF in
connection with the Partnership’s preparation of any necessary amendments or
supplements to the Memorandum (as defined in Section 7(a)(i) below) or other
offering materials with respect to such Advisor Information. For the avoidance
of doubt, none of the Advisor, its affiliates, and its or their respective
principals, managers, members, partners, directors, officers, shareholders or
employees (collectively, the “Advisor Parties”) is responsible for the content
of the Investor Materials (other than the accuracy of the Advisor Information
approved for use by the Advisor), nor is any Advisor Party responsible for any
marketing, solicitation, or sale activities relating to the Partnership.

(e) The Advisor understands and agrees that CMF may designate other trading
advisors for the Partnership and apportion or reapportion to such other trading
advisors the management of an amount of Net Assets (as defined in Section 3(b)
hereof) as it shall determine in its absolute discretion; provided, that the
Advisor shall have sole discretionary authority over the assets of the Accounts.
The designation of other trading advisors and the apportionment or
reapportionment of Net Assets to any such trading advisors pursuant to this
Section 1 shall neither terminate this Agreement nor modify in any regard the
respective rights and obligations of the parties hereunder.

(f) CMF may, from time to time, in its absolute discretion, select additional
trading advisors and reapportion funds among the trading advisors for the
Partnership as it deems appropriate. CMF shall use its best efforts to make
reapportionments, if any, as of the last day of a calendar month.
Notwithstanding the foregoing, the Advisor understands that it may be called
upon at any time promptly to liquidate positions in CMF’s sole discretion so
that CMF may reallocate the Partnership’s or Master Fund’s assets, meet margin
calls on the Partnership’s or Master Fund’s account, fund redemptions, or for
any other reason, except that CMF will not require the liquidation of specific
positions by the Advisor. The Advisor shall use commercially reasonable efforts
to promptly comply with such requests in accordance with the CMF Trading
Policies, and the Advisor shall not be responsible or liable for any adverse
consequences to the Accounts, the Partnership or the Master Fund resulting from
the Advisor complying with such request (provided that the Advisor does not act
in bad faith in doing so). CMF agrees that the Advisor shall not be in breach of
the CMF Trading Policies as a result of liquidations if specifically authorized
by CMF to make liquidations which are not in accordance with the CMF Trading
Policies. CMF will use its best efforts to give at least two business days’
prior notice to the Advisor of any such reallocations or liquidations.

 

- 4 -



--------------------------------------------------------------------------------

(g) The Advisor shall use commercially reasonable efforts to identify and
promptly correct any errors with respect to the Accounts’ trading activities,
including any order or trade which the Advisor reasonably believes was not
executed in accordance with its instructions to any broker utilized to execute
orders for the Partnership and the Master Fund. The Advisor shall have an
affirmative obligation to promptly notify CMF in accordance with the provisions
of Section 8(a)(iii) of any Material Advisor Errors (as defined below) and any
failures, errors or omissions by any broker (“Broker Errors”) used by the
Advisor on behalf of the Accounts that, either individually or collectively,
have an adverse effect on the Accounts. In the event of a Broker Error, the
Advisor agrees to use commercially reasonable efforts to pursue an appropriate
financial remedy on CMF’s, the Partnership’s and the Master Fund’s behalf with
the relevant broker; provided, that CMF or the Partnership shall pay or
reimburse the Advisor for any material out-of-pocket costs and expenses incurred
by Advisor in doing so; and, provided further, that Advisor obtain CMF’s written
consent prior to incurring a single cost or expense of $2,000 or more.
Notwithstanding anything in this Agreement to the contrary, CMF accepts that the
Advisor is not responsible and shall not be liable for any loss, liability or
expense resulting from trade errors committed by the Advisor (including any
technological or machine errors associated with implementing the Programs) other
than Material Advisor Errors. “Material Advisor Errors” are solely those errors
committed or caused by Advisor in transmitting orders for the purchase or sale
of commodity interests for the Accounts that (i) result in a loss greater than
0.03% of 1.25 times the Actual Funds as of the date such error occurred and
(ii) are due to either (1) manual intervention by a human employee of Advisor or
(2) malfunctions in Advisor’s trade management system for which no remedial
action is taken by Advisor promptly upon becoming aware of such malfunction.

2. INDEPENDENCE OF THE ADVISOR. For all purposes herein, the Advisor shall be
deemed to be an independent contractor and, unless otherwise expressly provided
or authorized, shall have no authority to act for or represent the Partnership
in any way and shall not be deemed an agent, promoter or sponsor of the
Partnership, CMF, or any other trading advisor. The Advisor shall not be
responsible to the Partnership, CMF, any trading advisor or any limited partners
for any acts or omissions of any other trading advisor to the Partnership. For
the avoidance of doubt, other than its responsibility for directing the trading
and investment activities of the Account pursuant to the terms of this
Agreement, the Advisor is not responsible for and shall not participate in the
operations, management and administration of the Partnership (including, but not
limited to, any marketing or solicitation activities).

3. COMPENSATION.

(a) In consideration of and as compensation for all of the services to be
rendered by the Advisor to the Partnership and the Master Fund under this
Agreement, (X) the Partnership shall pay the Advisor (i) a monthly fee for
professional management services equal to 1/12 of 0.75% (0.75% per year) of the
month-end Net Assets of the Partnership Account commencing with the month in
which the Partnership begins to receive trading advice from the Advisor pursuant
to this Agreement (the “Partnership Management Fee”), and (Y) the Partnership
shall pay, (i) an incentive fee calculated and paid as of the end of each
calendar year equal to 20% of

 

- 5 -



--------------------------------------------------------------------------------

New Trading Profits (as such term is defined below) earned by the Advisor for
the Master Fund Account (the “Incentive Fee”) and (ii) a monthly fee for
professional management services equal to 1/12 of 1.15% (1.15% per year) of the
month-end Net Assets of the Master Fund Account commencing with the month in
which the Partnership begins to receive trading advice with respect to the
Master Fund Account from the Advisor pursuant to the Master Fund Agreement (the
“Master Fund Management Fee” and, together with the Partnership Management Fee,
the “Management Fees”).

(b) “Net Assets” shall have the meaning set forth in Section 7(d)(1) of the
Partnership Agreement and without regard to further amendments thereto, provided
that in determining the Net Assets of the Partnership Account on any date, no
adjustment shall be made to reflect any distributions, redemptions,
administrative fees or incentive fees accrued or payable as of the date of such
determination.

(c) “New Trading Profits” shall mean the excess, if any, of Net Assets managed
by the Advisor for the Master Fund Account at the end of each calendar year over
Net Assets managed by the Advisor for the Master Fund Account at the end of the
highest previous calendar year (after reduction for the Incentive Fee then due)
or Net Assets allocated to the Advisor for the Master Fund Account at the date
trading commences by the Advisor for the Master Fund Account, whichever is
higher, and as further adjusted to eliminate the effect on Net Assets in the
Master Fund Account resulting from redemptions, reallocations or capital
distributions, if any, made during the fiscal period decreased by interest or
other income, not directly related to trading activity, earned on the Master
Fund Account’s assets during the fiscal period, whether the assets are held
separately or in margin accounts. Ongoing expenses of the Partnership shall be
attributed to the Master Fund Account based on the proportionate share of the
Partnership’s Net Assets allocated to the Master Fund Account. Ongoing expenses
shall not include expenses of litigation not involving the activities of the
Advisor on behalf of the Partnership and/or the Master Fund). The initial
Incentive Fee shall be paid to the Advisor as of the end of the calendar year in
which Advisor commenced trading for the Master Fund Account, which fee shall be
based on New Trading Profits (if any) earned from the commencement of trading by
the Advisor on behalf of the Master Fund Account through the end of such
calendar year. Interest income earned, if any, will not be taken into account in
computing the Net Assets managed by the Advisor for the Master Fund Account and
the New Trading Profits earned by the Advisor. If Net Assets allocated to the
Advisor with respect to the Master Fund Account are reduced due to redemptions,
distributions or reallocations (net of additions effective as of the same date),
there will be a corresponding proportional reduction in the related loss
carryforward amount that must be recouped before the Advisor is eligible to
receive another Incentive Fee.

(d) Annual Incentive Fees and monthly Management Fees shall be paid by the
Partnership within twenty (20) business days following the end of the period for
which such fee is payable. In the event of the termination of this Agreement as
of any date which shall not be the end of a fiscal year or a calendar month, as
the case may be, the annual Incentive Fee shall be computed as if the effective
date of termination were the last day of the then current year and the monthly
Management Fees shall be prorated to the effective date of termination. If,
during any month, the Partnership and/or the Master Fund does not conduct
business operations (as the case may be) or the Advisor is unable to provide the
services contemplated herein for more than two successive business days, the
monthly Management Fee(s) shall be prorated by the ratio which the number of
business days during which CMF conducted the Partnership’s and/or the Master
Fund’s business operations (as the case may be) or utilized the Advisor’s
services bears in the month to the total number of business days in such month.

 

- 6 -



--------------------------------------------------------------------------------

(e) In the event of any dispute over the amounts so due, the Partnership shall
promptly pay (for itself and/or as agent for the Master Fund) the full amount
not reasonably considered the subject of dispute, and the remainder as soon as
practicable after the dispute is resolved. Upon request of the Advisor, CMF
shall provide such books and records of the Partnership as are reasonable
necessary to support the calculation of Management Fees and Incentive Fees.

(f) The provisions of this Section 3 shall survive the termination of this
Agreement.

4. RIGHT TO ENGAGE IN OTHER ACTIVITIES. (a) Except as otherwise provided herein,
the services provided by the Advisor hereunder are not to be deemed exclusive.
CMF on its own behalf and on behalf of the Partnership acknowledges that,
subject to the terms of this Agreement, the Advisor Parties may render advisory,
consulting and management services to other clients and accounts. The Advisor
Parties shall be free to trade for their own accounts and to advise other
investors and manage other commodity accounts during the term of this Agreement
and to use the same or different information, computer programs and trading
strategies, programs or formulas which they obtain, produce or utilize in the
performance of services to CMF for the Partnership. However, the Advisor
represents, warrants and agrees that it believes the rendering of commodity
trading advice to other accounts will not have a material adverse effect on the
Advisor’s ability to render services to the Accounts as contemplated by this
Agreement.

(b) The Advisor has adopted an allocation policy that is reasonably designed to
achieve a fair and equitable allocation of positions among the accounts managed
or controlled by the Advisor over time (it being acknowledged that exact
equality of treatment cannot be ensured in each and every instance), taking into
account relevant differences among such accounts. Upon written request, CMF may
request a copy of the Advisor’s procedures regarding the equitable treatment of
trades across accounts. Such procedures shall be provided in writing to CMF
within 30 days of such request by CMF. Except as otherwise set forth herein, the
Advisor and its principals and affiliates agree to treat the Partnership in a
fiduciary capacity to the extent recognized by applicable law.

(c) If, at any time during the term of this Agreement, the Advisor is required
to aggregate the Partnership’s or Master Fund’s commodity positions with the
positions of any other person for purposes of applying CFTC- or exchange-imposed
speculative position limits, the Advisor agrees that it will promptly notify CMF
in writing if the Partnership’s or Master Fund’s positions are included in an
aggregate amount which exceeds the applicable speculative position limit. The
Advisor agrees that, if its trading recommendations are altered because of the
application of any speculative position limits, it will not modify the trading
instructions with respect to the Accounts in such manner as to affect the
Partnership or Master Fund substantially disproportionately as compared with the
Advisor’s other accounts. The Advisor further represents, warrants and agrees
that under no circumstances will it knowingly or deliberately use

 

- 7 -



--------------------------------------------------------------------------------

methods for the Partnership and the Master Fund in implementing the Programs
that are inferior to methods employed for any other client or account traded
pursuant to the Programs and that it will not knowingly or deliberately favor
any client or account managed by it, on an overall basis, over any other client
or account in any manner, it being acknowledged, however, that, among other
factors, different trading programs, strategies or methods may be utilized for
differing sizes of accounts, accounts with different trading policies or risk
parameters (including the CMF Trading Policies), accounts experiencing differing
inflows or outflows of equity, accounts that commence trading at different
times, accounts that have different portfolios or different fiscal years,
accounts utilizing different executing brokers, accounts subject to different
fee terms and accounting mechanics and accounts with other differences may cause
divergent trading results between the Accounts and the Advisor’s other accounts,
and such differences do not constitute knowingly and deliberately favoring one
account over another.

(d) CMF and the Partnership each acknowledge and agree that the Advisor Parties
presently act, and may continue to act, as advisor for other accounts managed by
them, and may continue to receive compensation with respect to services for such
accounts in amounts which may be more or less than the amounts received from the
Partnership.

(e) The Advisor agrees that it shall make such information available to CMF
respecting the performance of the Accounts as compared to the performance of
other accounts managed by the Advisor or its principals, if any, as shall be
reasonably requested in writing (including via email) by CMF, subject to the
Advisor’s confidentiality obligations to the Advisor’s other accounts and
provided that the Advisor shall not be required to disclose any client
identities, client records, or other information that would violate any
applicable legal or contractual restrictions applicable to the Advisor or any
intellectual property or proprietary information. The Advisor presently believes
and represents that existing speculative position limits will not materially
adversely affect its ability to manage the Accounts given the potential size of
the Accounts and the Advisor’s and its principals’ current accounts and all
proposed accounts for which they have contracted to act as trading advisor.

5. TERM. (a) This Agreement shall continue in effect until December 31, 2018
(the “Initial Termination Date”) unless otherwise terminated as set forth in
this Section. If this Agreement is not terminated on or before the Initial
Termination Date, as provided for herein, then, this Agreement shall
automatically renew for an additional one-year period and shall continue to
renew for additional one-year periods until this Agreement is otherwise
terminated, as provided for herein. At any time during the term of this
Agreement, CMF may terminate this Agreement upon 5 days’ notice to the Advisor.
At any time during the term of this Agreement, CMF may elect to immediately
terminate this Agreement if (i) the Net Asset Value per unit of any class of the
Partnership shall decline as of the close of business on any day to $400.00 or
less; (ii) the Net Assets of the Partnership Account (excluding the effect of
redemptions, distributions, withdrawals or reallocations, if any) decline by 40%
or more as of the end of a trading day from such Net Assets’ previous highest
value; (iii) limited partners owning at least 50% of the outstanding units of
the Partnership shall vote to require CMF to terminate this Agreement; (iv) the
Advisor fails to comply with the terms of this Agreement in any material
respect; (v) CMF, in good faith, reasonably determines that the performance of
the Advisor has been such that CMF’s fiduciary duties to the Partnership require
CMF to terminate this Agreement; (vi) CMF reasonably believes that the
application of speculative position limits will

 

- 8 -



--------------------------------------------------------------------------------

substantially affect the performance of the Partnership; (vii) the Advisor fails
to conform to the trading policies as set forth in the Partnership Agreement as
it may be changed from time to time; (viii) the Advisor merges, consolidates
with another entity not affiliated with the Advisor, sells a substantial portion
of its assets, or becomes bankrupt or insolvent; (ix) either Yves Balcer or
Sanjiv Kumar dies, becomes incapacitated, leaves the employ of the Advisor,
ceases to control the Advisor or is otherwise not managing the trading programs
or systems of the Advisor; (x) the Advisor’s registration as a commodity trading
advisor with the CFTC or its membership in NFA or any other regulatory
authority, is terminated or suspended; or (xi) CMF reasonably believes that the
Advisor has or may contribute to any material operational, business or
reputational risk to CMF or CMF’s affiliates. The occurrence of any event in
Section 5(a)(i) through 5(a)(xi) hereof shall not automatically result in the
termination of the Master Fund Agreement (although such event may also permit
and result in the immediate termination of the Master Fund Agreement pursuant to
its terms). This Agreement will immediately terminate upon dissolution of the
Partnership or upon cessation of trading by the Partnership prior to
dissolution.

(b) The Advisor may terminate this Agreement by giving not less than 30 days’
written notice to CMF (i) in the event that the trading policies as set forth in
the Partnership Agreement are changed in such manner that the Advisor reasonably
believes will adversely affect the performance of its trading strategies;
(ii) at any time after the Initial Termination Date; or (iii) in the event that
CMF or the Partnership fails to comply with the terms of this Agreement.
Notwithstanding the foregoing, the Advisor may immediately terminate this
Agreement at any time if (y) CMF’s registration as a commodity pool operator or
its membership in NFA is terminated or suspended; or (z) in accordance with
Sections 1(a) and (c) of this Agreement.

(c) Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Section 5 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Section 3 hereof.

(d) Except as otherwise provided in this Agreement, the termination of this
Agreement shall not affect the settlement of any transactions made in good faith
and pending at the date of termination.

(e) In the event of any termination of this Agreement, the Advisor shall cease
to perform any and all of its duties and obligations under this Agreement,
subject to Sections 3 and 6 of this Agreement, which shall survive the
termination of this Agreement (including, but not limited to, the Partnership’s
compensation obligations in respect of the Master Fund Account to the extent the
Master Fund Agreement has not been terminated).

6. INDEMNIFICATION. (a)(i) In any threatened, pending or completed action, suit,
or proceeding to which the Advisor or another Advisor Party was or is a party or
is threatened to be made a party arising out of or in connection with this
Agreement or the management of the Partnership’s and Master Fund’s assets by the
Advisor or the offering and sale of units in the Partnership, CMF shall, subject
to subsection (a)(iii) of this Section 6, indemnify and hold harmless the
Advisor and each Advisor Party against any loss, liability, damage, fine,
penalty obligation, cost, expense (including, without limitation, reasonable
attorneys’ and accountants’ fees, collection fees, court costs and other legal
expenses), judgments and awards and amounts paid in settlement actually and
reasonably incurred by it in

 

- 9 -



--------------------------------------------------------------------------------

connection with such action, suit, or proceeding (collectively, “Losses”) if the
Advisor or such Advisor Party acted in good faith and in a manner reasonably
believed to be in or not opposed to the best interests of the Partnership or the
Master Fund, and provided that its conduct did not constitute negligence, bad
faith, recklessness, intentional misconduct, or a breach of its fiduciary
obligations to the Partnership or the Master Fund as a commodity trading
advisor, unless and only to the extent that the court or administrative forum in
which such action or suit was brought shall determine upon application that,
despite the adjudication of liability but in view of all circumstances of the
case, the Advisor or such other Advisor Party is fairly and reasonably entitled
to indemnity for such expenses which such court or administrative forum shall
deem proper; and further provided that no indemnification shall be available
from the Partnership if such indemnification is prohibited by Section 16 of the
Partnership Agreement. The termination of any action, suit or proceeding by
judgment, order or settlement shall not, of itself, create a presumption that
the Advisor or such Advisor Party did not act in good faith and in a manner
reasonably believed to be in or not opposed to the best interests of the
Partnership.

(ii) Without limiting subsection (i) above, to the extent that the Advisor or
such other Advisor Party has been successful on the merits or otherwise in
defense of any action, suit or proceeding referred to in subsection (i) above,
or in defense of any claim, issue or matter therein, CMF shall indemnify the
Advisor or such other Advisor Party against the Losses incurred by it in
connection therewith.

(iii) Any indemnification under subsection (i) above, unless ordered by a court
or administrative forum, shall be made by CMF only as authorized in the specific
case and only upon a determination by independent legal counsel in a written
opinion that such indemnification is proper in the circumstances because the
Advisor has met the applicable standard of conduct set forth in subsection
(i) above. Such independent legal counsel shall be selected by CMF in a timely
manner, subject to the Advisor’s approval, which approval shall not be
unreasonably withheld. The Advisor will be deemed to have approved CMF’s
selection unless the Advisor notifies CMF in writing, received by CMF within
five days of CMF’s telecopying to the Advisor of the notice of CMF’s selection,
that the Advisor does not approve the selection.

(iv) In the event the Advisor or such other Advisor Party is made a party to any
claim, dispute or litigation or otherwise incurs any loss or expense as a result
of, or in connection with, the Partnership’s, Master Fund’s or CMF’s activities
or claimed activities unrelated to the Advisor, CMF shall indemnify, defend and
hold harmless the Advisor or such other Advisor Party against any Losses,
incurred in connection therewith.

(v) As used in this Section 6(a), the term “CMF” shall include the Partnership.

(b)(i) The Advisor agrees to indemnify, defend and hold harmless CMF, the
Partnership and their affiliates against any Losses reasonably incurred by them
(A) as a result of the breach of any representations and warranties or covenants
made by the Advisor in this Agreement, or (B) as a result of any act or omission
of the Advisor relating to the Partnership if (1) there has been a final
judicial or regulatory determination, or a written opinion of an arbitrator
pursuant to Section 14 hereof, to the effect that such acts or omissions
violated the terms of this Agreement in any material respect or involved
negligence, bad faith, recklessness or intentional misconduct on the part of the
Advisor (except as otherwise provided in Section 1(g)), or (2) there has been a
settlement of any action or proceeding with the Advisor’s prior written consent.

 

- 10 -



--------------------------------------------------------------------------------

(ii) In the event CMF, the Partnership or any of their affiliates is made a
party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, directors, members or
employees unrelated to CMF’s or the Partnership’s business, the Advisor shall
indemnify, defend and hold harmless CMF, the Partnership or any of their
affiliates against any Losses incurred in connection therewith.

(iii) Any indemnification under subsection (i) above, unless ordered by a court
or administrative forum, shall be made by the Advisor only as authorized in the
specific case and only upon a determination by independent legal counsel in a
written opinion that such indemnification is proper in the circumstances because
the Advisor has met the applicable standard of conduct set forth in subsection
(i) above. Such independent legal counsel shall be selected by the Advisor in a
timely manner, subject to CMF’s approval, which approval shall not be
unreasonably withheld. CMF will be deemed to have approved the Advisor’s
selection unless CMF notifies the Advisor in writing, received by the Advisor
within five days of CMF’s telecopying to CMF of the notice of the Advisor’s
selection, that CMF does not approve the selection.

(c) In the event that a person entitled to indemnification under this Section 6
is made a party to an action, suit or proceeding alleging both matters for which
indemnification can be made hereunder and matters for which indemnification may
not be made hereunder, such person shall be indemnified only for that portion of
the Losses incurred in such action, suit or proceeding which relates to the
matters for which indemnification can be made.

(d) None of the indemnifications contained in this Section 6 shall be applicable
with respect to default judgments, confessions of judgment or settlements
entered into by the party claiming indemnification without the prior written
consent, which shall not be unreasonably withheld or delayed, of the party
obligated to indemnify such party.

(e) The provisions of this Section 6 shall survive the termination of this
Agreement.

7. REPRESENTATIONS, WARRANTIES AND AGREEMENTS.

(a) The Advisor represents and warrants that:

(i) All information with respect to the Advisor and its principals and the
trading performance of any of them that has been provided to CMF, including,
without limitation, the descriptions of the Programs contained in Appendix A and
Appendix B, are accurate in all material respects and such information does not
contain any untrue statement of a material fact or, when read collectively
(including but not limited to the Advisor’s Disclosure Document), omit to state
a material fact which is necessary to make the statements and information not
misleading. All references to the Advisor and its principals, if any, in the
Partnership’s Private Placement Offering Memorandum and Disclosure Document, as
supplemented (the “Memorandum”) will, after review and approval of such
references by the Advisor prior to the

 

- 11 -



--------------------------------------------------------------------------------

use of such Memorandum in connection with the offering of Partnership and/or
limited partner units, be accurate in all material respects, except that with
respect to pro forma or hypothetical performance information in such Memorandum,
if any, this representation and warranty extends only to any underlying data
made available by the Advisor for the preparation thereof and not to any
hypothetical or pro forma adjustments.

(ii) The performance record provided by the Advisor with respect to the Trend
Program and the Contrarian Program reflects the performance of FORT Global Trend
(Cayman) LP and FORT Global Contrarian (Cayman) LP, respectively (each, a
“Reference Fund”), during the periods covered by such performance tables, and
such performance data has been prepared by the Advisor or its agents in
accordance with applicable CFTC and NFA rules and guidance, and the Trend
Program and Contrarian Program traded by the Adviser for the Reference Funds
are, in all material respects, the programs that the Adviser will trade for the
Partnership Account and the Master Fund Account, respectively.

(iii) The Advisor will be acting as a commodity trading advisor with respect to
the Partnership and the Master Fund and not as a securities investment adviser
and is duly registered with the CFTC as a commodity trading advisor, is a member
of NFA, and is in compliance with any such other registration and licensing
requirements as shall be necessary to enable it to perform its obligations
hereunder, and agrees to maintain and renew such registrations and licenses
during the term of this Agreement, including, without limitation, registration
as a commodity trading advisor with the CFTC and membership in NFA.

(iii) The Advisor is a limited partnership duly organized, validly existing and
in good standing under the laws of the State of Delaware and has full limited
partnership power and authority to enter into this Agreement and to provide the
services required of it hereunder.

(iv) The Advisor will not, by acting as a commodity trading advisor to the
Partnership or Master Fund, breach or cause to be breached any undertaking,
agreement, contract, statute, rule or regulation to which it is a party or by
which it is bound.

(v) This Agreement has been duly and validly authorized, executed and delivered
by the Advisor and is a valid and binding agreement enforceable in accordance
with its terms.

(vi) At any time during the term of this Agreement that Investor Materials are
required to be delivered in connection with the offer and sale of Partnership
interests, the Advisor agrees upon the request of CMF to promptly provide the
Advisor Information.

(b) CMF represents and warrants for itself and the Partnership that:

(i) CMF is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and has full limited
liability company power and authority to perform its obligations under this
Agreement.

(ii) CMF and the Partnership have the capacity and authority to enter into this
Agreement on behalf of the Partnership.

 

- 12 -



--------------------------------------------------------------------------------

(iii) This Agreement has been duly and validly authorized, executed and
delivered on CMF’s and the Partnership’s behalf and is a valid and binding
agreement of CMF and the Partnership enforceable in accordance with its terms.

(iv) CMF will not, by acting as general partner to the Partnership and the
Partnership will not, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound which would materially limit or affect the performance of its duties under
this Agreement.

(v) CMF is registered as a commodity pool operator and is a member of NFA, and
it will maintain and renew such registration and membership during the term of
this Agreement.

(vi) The Partnership is a “qualified eligible person” as defined in Rule 4.7
under the Commodity Exchange Act and consents to the Advisor treating it as an
exempt account under Rule 4.7(c).

(vii) The Partnership is a limited partnership duly organized and validly
existing under the laws of the State of Delaware and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.

(viii) CMF and the Partnership have received the Disclosure Document and are
aware of all the risks and conflicts of interest associated with the Program as
described therein.

(ix) The Advisor has not made any representation regarding the profitability of
the Account or its ability to avoid losses.

(x) The assets of the Partnership are not and will not be during the term of
this Agreement, “plan assets” for purposes of the U.S. Employee Retirement
Income Security Act of 1974, as amended, or Section 4975 of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”). It will provide the Advisor with
advance notice if it will breach this representation.

(xi) There are no material suits, actions or proceedings pending or threatened
involving it, its affiliates or the Partnership, by any federal, state,
municipal, foreign or other governmental department, commission, board, bureau,
agency, or instrumentality, or any other governmental, regulatory or
self-regulatory authority or any exchange.

8. COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.

(a) The Advisor agrees as follows:

(i) In connection with its activities on behalf of the Accounts, the Advisor
will comply with all applicable laws, including rules and regulations of the
CFTC, NFA, swap execution facility and/or the commodity exchange on which any
particular transaction is executed.

(ii) The Advisor will (A) promptly notify CMF if the Advisor or any Advisor
Party has been named in any suit, action or proceeding or any governmental or
regulatory investigation regarding the provision of advisory, consulting or
management services to CMF or

 

- 13 -



--------------------------------------------------------------------------------

other clients or accounts of Advisor or any Advisor Party and (B) provide CMF
with copies of any correspondence (including, but not limited to, any notice or
correspondence regarding the violation, or potential violation, of position
limits) from or to the CFTC, NFA or any commodity exchange in connection with
any investigation or audit of the Advisor’s or any Advisor Party’s business
activities; in each case excluding routine regulatory audits, general
information requests, industry “sweeps” or comparable proceedings and provided
that the Advisor is not prohibited from doing so by applicable law,
confidentiality obligation or at the request of the relevant regulator.

(iii) In the placement of orders for the Accounts and for the accounts of any
other client, the Advisor will utilize a pre-determined, systematic, fair and
reasonable order entry system, which shall, on an overall basis, be no less
favorable to the Partnership than to any other account managed by the Advisor
(it being acknowledged that exact equality of treatment may not be possible in
each and every instance). The Advisor acknowledges its obligation to review the
positions, prices and equity in the Accounts daily and within two business days
to notify, in writing, the broker and CMF and the Partnership’s and the Master
Fund’s brokers of (A) any Material Advisor Error; (B) failures or errors by any
executing brokers that, either individually or collectively, have an adverse
effect on the Accounts; and (C) any discrepancy with a value of $10,000 or more
(due to differences in the positions, prices or equity in the account) between
its records and the information reported on the Accounts’ daily and monthly
broker statements.

(iv) The Advisor will use its commercially reasonable efforts to close out all
futures positions prior to any applicable delivery period, and will use its
commercially reasonable efforts to avoid causing the Partnership or Master Fund
to take delivery of any commodity.

(v) The Advisor will maintain a net worth of not less than $100,000 during the
term of this Agreement.

(vi) The Advisor will provide thirty (30) days prior written notice to CMF of
any contemplated consolidation or merger with any affiliated entity.

(vii) For so long as the Advisor acts as advisor to the Partnership pursuant to
this Agreement, the Management Fee and Incentive Fee rates to be charged to the
Partnership (as a percentage) shall be equal to the lowest rates charged to any
other account managed or advised by the Advisor pursuant to the same or
substantially similar trading strategy (each, an “Other Account”) so long as the
Partnership’s Trading Level equals or exceeds such Other Account’s “Total
Funding” (as defined below). An Other Account’s “Total Funding” means the sum of
actual funds, notional funds and committed capital not yet invested during
permitted ramp-up periods (including investments and commitments by affiliates
and related parties). If the rate of only one of the Management Fee or Incentive
Fee applicable to an Other Account is lower than the Partnership’s, the
Partnership may elect to have both the Management Fee rate and the Incentive Fee
rate applicable to the Other Account apply to the Partnership (and not just the
one fee with the lower rate). For purposes of this provision, an Other Account
excludes the proprietary accounts of the Advisor, its affiliates and their
respective principals, current and former employees, their family members, and
any estate planning vehicles set up for, or any investment vehicle of which at
least 80% of the equity or beneficial ownership is owned by, any combination of
the foregoing.

 

- 14 -



--------------------------------------------------------------------------------

(viii) The Advisor agrees to otherwise provide reasonable cooperation to the
Partnership and CMF in providing information regarding the Advisor in connection
with the preparation of the Memorandum and other offering materials, including
any amendments or supplements thereto, as part of making application for
registration of the units under the securities or blue sky laws of any
jurisdictions, including foreign jurisdictions, as CMF may reasonably request;
provided that the Advisor’s obligation to disclose information shall be limited
by the need, in the reasonable discretion of the Advisor, to preserve the
secrecy of proprietary information and intellectual property concerning its
clients, systems methods and strategies. (As used herein, unless otherwise
provided, the term “principal” shall have the meaning as defined in Rule 4.10(e)
of the CFTC’s regulations and the term “affiliate” shall mean an individual or
entity that directly or indirectly controls, is controlled by, or is under
common control with, such party.) Neither the Advisor nor any Advisor Party
shall distribute the Memorandum or selling literature or shall engage in any
selling activities whatsoever in connection with the continuing offering of any
units.

(viii) The Advisor shall promptly notify the CMF if the open positions
maintained by the Advisor exceed the Advisor’s applicable speculative position
limits.

(b) CMF agrees for itself and the Partnership that:

(i) CMF and the Partnership will comply with all applicable laws, including
rules and regulations of the CFTC, NFA and/or the commodity exchange on which
any particular transaction is executed.

(ii) CMF will promptly notify the Advisor of the commencement of any material
suit, action or proceeding involving it or the Partnership, whether or not such
suit, action or proceeding also involves the Advisor.

(iii) CMF or the selling agents for the Partnership have policies, procedures,
and internal controls in place that are reasonably designed to comply with
applicable anti-money laundering laws, rules and regulations, including
applicable provisions of the USA PATRIOT Act. CMF or the selling agents for the
Partnership have Customer Identification Programs (“CIP”), which require the
performance of CIP due diligence in accordance with applicable USA PATRIOT Act
requirements and regulatory guidance. CMF or the selling agents for the
Partnership also have policies, procedures, and internal controls in place that
are reasonably designed to comply with regulations and economic sanctions
programs administered by the U.S. Department of the Treasury’s Office of Foreign
Assets Control. CMF or the selling agents for the Partnership has policies and
procedures in place reasonably designed to comply with Section 312 of the USA
PATRIOT Act, including processes reasonably designed to identify clients that
may be senior foreign political figures1, in accordance with applicable
requirements and regulatory guidance, and to conduct enhanced scrutiny on such
clients where required under applicable law. In addition, CMF or the selling
agents for the Partnership has policies and procedures in place reasonably
designed to prohibit accounts for foreign shell banks2 in compliance with
Sections 313 & 319 of the USA PATRIOT Act.

 

1  A “senior foreign political figure” is defined as a current or former senior
official in the executive, legislative, administrative, military or judicial
branches of a non-U.S. government (whether elected or not), a current or former
senior official of a major non-U.S. political party, or a current or former
senior executive of a non-U.S. government-owned commercial enterprise. In
addition, a “senior foreign political figure” includes any corporation, business
or other entity that has been formed by, or for the benefit of, a senior foreign
political figure. For purposes of this definition, a “senior official” or
“senior executive” means an individual with substantial authority over policy,
operations, or the use of government-owned resources. An “immediate family
member” of a senior foreign political figure means spouses, parents, siblings,
children and a spouse’s parents and siblings. A “close associate” of a senior
foreign political figure means a person who is widely and publicly known (or is
actually known) to be a close associate of a senior foreign political figure.

2  The term shell bank means a bank that does not maintain a physical presence
in any country and is not subject to inspection by a banking authority. In
addition, a shell bank generally does not employ individuals or maintain
operating records.

 

- 15 -



--------------------------------------------------------------------------------

9. TRACK RECORD. The track record and other performance information of the
Partnership shall be the property of the CMF and not the Advisor; provided, that
the Advisor shall be entitled to use such track record on a “no names” basis
(unless otherwise required by applicable law) and retain all related back-up
data related thereto.

10. COMPLETE AGREEMENT. This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter hereof, and no other agreement,
verbal or otherwise, shall be binding as between the parties unless in writing
and signed by the party against whom enforcement is sought. For the avoidance of
doubt, although this Agreement is designed to operate in parallel with the
Member Agreements, a breach of this Agreement shall not, by itself, constitute a
breach of a Member Agreement (although the conduct underlying a breach of this
Agreement may independently constitute a breach of a Member Agreement pursuant
to its terms).

11. ASSIGNMENT. This Agreement may not be assigned by any party without the
express written consent of the other parties.

12. AMENDMENT. This Agreement may not be amended except by the written consent
of the parties.

13. NOTICES. All notices, demands or requests required to be made or delivered
under this Agreement shall be effective upon actual receipt and shall be made
either by electronic mail (email) copy or in writing and delivered personally or
by registered or certified mail or expedited courier, return receipt requested,
postage prepaid, to the addresses below or to such other addresses as may be
designated by the party entitled to receive the same by notice similarly given:

 

 

- 16 -



--------------------------------------------------------------------------------

If to CMF or to the Partnership:

Ceres Managed Futures LLC

522 Fifth Avenue

New York, New York 10036

Attention: Patrick T. Egan

email: patrick.egan@morganstanley.com

If to the Advisor:

FORT, L.P.

2 Wisconsin Circle, Suite 850

Chevy Chase, Maryland 20815

Attention: Devan Musser (General Counsel/CCO)

email: legal@fortlp.com

14. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

15. ARBITRATION. The parties agree that any dispute or controversy arising out
of or relating to this Agreement or the interpretation thereof, shall be settled
by arbitration in accordance with the rules, then in effect, of NFA or, if NFA
shall refuse jurisdiction, then in accordance with the rules, then in effect, of
the American Arbitration Association; provided, however, that the power of the
arbitrator shall be limited to interpreting this Agreement as written and the
arbitrator shall state in writing his reasons for his award, and further
provided, that any such arbitration shall occur within the Borough of Manhattan
in New York City. Judgment upon any award made by the arbitrator may be entered
in any court of competent jurisdiction.

16. NO THIRD PARTY BENEFICIARIES. There are no third party beneficiaries to this
Agreement, other than persons not parties to this Agreement that have rights
under Section 6 hereof.

17. CONFIDENTIALITY. The Advisor, CMF and the Partnership each acknowledge and
agree that during the course of their association with one another, each party
may receive and have access to certain information, data, notes, analyses,
records, and materials of the other party, including, without limitation,
information concerning the other party’s business affairs, CMF and the
Partnership’s management arrangement with the Advisor and investment strategies,
and all information regarding the Advisor, CMF and the Partnership
(collectively, the “Confidential Information”). The term “Confidential
Information” does not include information which (i) was or becomes generally
available to the public other than as a result of a disclosure by the receiving
party or its representatives in violation hereof, (ii) was or becomes available
to the receiving party on a non-confidential basis prior to its disclosure by
the disclosing party or its representatives or agents to the receiving party or
its representatives, (iii) becomes available to the receiving party or its
representatives on a non-confidential basis from a source other than the
disclosing party or its representatives or agents, provided that such source is
not known to the receiving party to be bound by a confidentiality agreement with
the

 

- 17 -



--------------------------------------------------------------------------------

disclosing party or its representatives or agents or otherwise prohibited from
transmitting the information to the receiving party or its representatives by a
contractual, legal or fiduciary obligation, or (iv) is independently developed
by the receiving party or on its behalf, provided that such development was by
the receiving party or on the receiving party’s behalf without the use of, or
any reference to, the Confidential Information. None of the parties shall
disclose to third parties or use any other party’s Confidential Information
without such other party’s prior written consent, except as otherwise
contemplated herein or as required by applicable law, a court of competent
jurisdiction or any regulatory or self-regulatory organization, or as necessary
to carry out its duties pursuant to this Agreement.

18 [RESERVED].

19. WAIVER OF BREACH. The waiver by any party of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach or of a breach by any other party. The failure of a party to insist upon
strict adherence to any provision of the Agreement shall not constitute a waiver
or thereafter deprive such party of the right to insist upon strict adherence.

20. COUNTERPART ORIGINALS. This Agreement may be executed in any number of
counterparts, including via facsimile or email, each of which is an original and
all of which when taken together evidence the same agreement.

PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS ACCOUNT DOCUMENT IS
NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. THE COMMODITY
FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF PARTICIPATING IN A
TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY TRADING ADVISOR
DISCLOSURE. CONSEQUENTLY, THE COMMODITY FUTURES TRADING COMMISSION HAS NOT
REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS BROCHURE OR ACCOUNT DOCUMENT.

YOU SHOULD ALSO BE AWARE THAT THIS COMMODITY TRADING ADVISOR MAY ENGAGE IN
TRADING FOREIGN FUTURES OR OPTIONS CONTRACTS. TRANSACTIONS ON MARKETS LOCATED
OUTSIDE THE UNITED STATES, INCLUDING MARKETS FORMALLY LINKED TO A UNITED STATES
MARKET MAY BE SUBJECT TO REGULATIONS WHICH OFFER DIFFERENT OR DIMINISHED
PROTECTION. FURTHER, UNITED STATES REGULATORY AUTHORITIES MAY BE UNABLE TO
COMPEL THE ENFORCEMENT OF THE RULES OF REGULATORY AUTHORITIES OR MARKETS IN
NON-UNITED STATES JURISDICTIONS WHERE YOUR TRANSACTIONS MAY BE EFFECTED.

Remainder of this page has been intentionally left blank

 

- 18 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.

 

CERES MANAGED FUTURES LLC By  

/s/ Patrick T. Egan

  Patrick T. Egan   President and Director CERES TACTICAL SYSTEMATIC L.P. By:  

Ceres Managed Futures LLC

(General Partner)

By:  

/s/ Patrick T. Egan

  Patrick T. Egan   President and Director

 

FORT, L.P. By  

/s/ Drew Keller

  Name: Drew Keller   Title: Deputy COO

 

- 19 -



--------------------------------------------------------------------------------

APPENDIX A

FORT’s Global Trend Trading Program is a systematic, technical trend-following
futures trading strategy that attempts to capture large moves in futures
contracts identified by the particular strategy. Global Trend generally takes a
momentum-based approach, which buys when prices rise and sells when prices
decline. Global Trend does not attempt to forecast trends, but rather, attempts
to capitalize on existing trends identified by the trading program. A certain
amount of time must elapse for this strategy to infer and confirm a trend, as
well as determine that a trend has ceased. Therefore, Global Trend generally
enters and exits a trend late. Trend-following strategies have the potential to
perform well during long-term, high-volatility markets or during periods of
market stress; however, they may experience flat or negative performance during
periods in which no major prices trends develop or when markets exhibit
short-term volatility.

Total risk is measured primarily by using the margin-to-equity ratio, which is
targeted not to exceed 9%. The margin-to-equity ratio is monitored
systematically as well as by FORT’s Key Persons.

SYSTEM DESIGN

Global Trend uses the same system design for all markets. For each market, over
80 rules are analyzed. These elementary rules use 1 to 3 parameters. FORT
believes that simple statistical models provide more stable, robust parameters;
however, FORT’s research team continually explores new system designs, which may
incorporate more parameters. The characteristics of the rules resemble, among
others, breakouts (bands or point-and-figure), averages (simple or exponential),
trend-line regressions, Dow Theory and Market Profile type frequency
distributions. It attempts to capture large moves in in various markets,
including currencies, interest rates, equity indices, bonds, energy and metals
in a broad spectrum of worldwide financial futures markets in order to gain
exposure to the performance of the underlying assets. Although the trading
system design is identical across markets, the final parameters and rule choices
are different for each market, and are based on the Bayesian learning technique
summarized below.

Global Trend’s trading decisions are rule-based and computerized and are based
solely on an analysis of market prices, volume and volatility, not factors
external to the trading markets that affect supply and demand. Technical
analysis operates on the theory that market prices at any given point in time
reflect all known factors affecting supply and demand of a particular financial
instrument, currency or commodity.

ESTIMATION METHODOLOGY

Rather than estimating single point values, such as in maximum likelihood
techniques, Global Trend uses estimates from a range of values. Global Trend
uses Bayesian learning techniques to systematically adjust model parameters,
markets, and sectors. FORT considers this approach similar to a fund of funds
allocator that invests capital across a number of different managers

 

A-1



--------------------------------------------------------------------------------

rather than investing all of its capital with a single manager. The learning
process favors both winners and losers for allocations. For example, models that
underperform recently but perform well over the long-term are candidates for
allocation. However, FORT generally limits allocation to recently
underperforming models to 20% of the Global Trend portfolio’s overall risk
profile.

RECALIBRATION

Global Trend is adaptive by nature. On a daily basis, new price information is
entered into the system and included in the calibration for the next day’s
trading signals. Markets evolve and Global Contrarian’s estimated values reflect
this new information. Although failure to re-estimate system values by not
incorporating new information can lead to a deterioration of the system’s
performance, a single day’s information is expected to change the estimated
values only marginally..

See the Disclosure Document for a more detailed description of the Global Trend
Program, which is incorporated by reference herein.

 

A-2



--------------------------------------------------------------------------------

APPENDIX B

FORT’s Global Contrarian Trading Program is a systematic, technical,
trend-anticipating futures trading strategy that attempts to profit from
emerging trends by identifying price behaviors that signal possible turning
points. Rather than attempting to identify existing trends, Global Contrarian
attempts to anticipate trends before they occur. Trading decisions are based
primarily on an analysis of market prices, volume and volatility; factors
external to the trading markets are incorporated only in rare cases. Global
Contrarian generally operates on the theory that market prices reflect all known
factors affecting supply and demand of a particular financial instrument.

Global Contrarian is designed to incorporate concepts akin to “channels,” which
FORT defines using systematic, mathematical tools. Global Contrarian estimates a
large number of channels and identifies a confluence of channels to find
resistance and support points. FORT believes that this style is markedly
different from most trend-following strategies, which are generally late to
enter and exit a trend. In contrast, Global Contrarian is designed to enter and
exit a trend early. Global Contrarian generally seeks to anticipate and
capitalize on short to intermediate-term trends. Because Global Contrarian seeks
to anticipate trends in market prices, it has the potential to perform well even
in what standard trend-following systems perceive as directionless periods.

Global Contrarian takes positions while a market is moving against one of its
signals. As a result, its performance can be much more volatile than traditional
trend-following models, but the potential for diversification is much greater.
In an attempt to reduce the volatility of returns, the allocation of Global
Contrarian’s capital is geographically diversified across Asia, Europe,
Australia and North America. This diversification also provides Global
Contrarian with opportunities to seek profits in a variety of market
environments.

Total risk is measured primarily by using the margin-to-equity ratio, which is
targeted not to exceed 14% for a fully funded account. The margin-to-equity
ratio is monitored systematically as well as by FORT’s Key Persons.

SYSTEM DESIGN

Global Contrarian uses the same system design for all markets. However, two
different configurations are used to estimate the parameters of the system. In
one configuration, the estimated parameters are identical across all markets,
while in the other configuration the estimated parameters may be different for
each market.

As of the date of this Disclosure Document, Global Contrarian trades futures
contracts on currencies, interest rates, bonds, equity indices, energy products
and metals; however, the foregoing list of contract types may change from time
to time and additional financial instruments such as forward contracts on
currencies and options on futures contracts may be added in FORT’s discretion.

 

B-1



--------------------------------------------------------------------------------

ESTIMATION METHODOLOGY

Rather than estimating single point values, such as in maximum likelihood
techniques, Global Contrarian uses estimates from a range of values. Global
Contrarian uses Bayesian learning techniques to systematically adjust model
parameters, markets, and sectors. FORT considers this approach similar to a fund
of funds allocator that invests capital across a number of different managers
rather than investing all of its capital with a single manager. The learning
process favors both winners and losers for allocations. For example, models that
underperform recently but perform well over the long-term are candidates for
allocation. However, FORT generally limits allocation to recently
underperforming models to 20% of the Global Contrarian portfolio’s overall risk
profile.

RECALIBRATION

Global Contrarian is adaptive by nature. On a daily basis, new price information
is entered into the system and included in the calibration for the next day’s
trading signals. Markets evolve and Global Contrarian’s estimated values reflect
this new information. Although failure to re-estimate system values by not
incorporating new information can lead to a deterioration of the system’s
performance, a single day’s information is expected to change the estimated
values only marginally.

See the Disclosure Document for a more detailed description of the Global
Contrarian Program, which is incorporated by reference herein.

 

B-2



--------------------------------------------------------------------------------

APPENDIX C

Trading Policies

The General Partner requires each advisor retained by the Partnership to follow
the trading policies set forth below solely with respect to Partnership assets
allocated to such advisor by the Partnership.

1. The Partnership will invest its assets only in commodity interests that such
advisor believes are traded in sufficient volume to permit ease of taking and
liquidating positions. Sufficient volume, in this context, refers to a level of
liquidity that the advisor believes will permit it to enter and exit trades
without noticeably moving the market.

2. An advisor will not initiate additional positions in any commodity interest
if these positions would result in aggregate positions requiring margin of more
than 66 2/3% of the Partnership’s net assets allocated to that advisor. To the
extent the CFTC and/or exchanges have not otherwise established margin
requirements with respect to particular contracts, (i) forward contracts in
currencies will be deemed to have approximately the same margin requirements as
the same or similar futures contracts traded on the Chicago Mercantile Exchange
and (ii) swap contracts will be deemed to have margin requirements equivalent to
the collateral deposits, if any, made with swap counterparties.

3. The Partnership may occasionally accept delivery of a commodity. Unless such
delivery is disposed of promptly by retendering the warehouse receipt
representing the delivery to the appropriate clearinghouse, the physical
commodity position will be fully hedged.

4. The Partnership will not employ the trading technique commonly known as
“pyramiding,” in which the speculator uses unrealized profits on existing
positions as margin for the purchase or sale of additional positions in the same
or related commodities.

5. The Partnership will not utilize borrowings except short-term borrowings if
the Partnership takes delivery of any cash commodities. Neither the deposit of
margin with the commodity broker or swap dealer nor obtaining and drawing on a
line of credit with respect to forward contracts or swaps shall constitute
borrowing.

6. From time to time, trading strategies such as spreads or straddles may be
employed on behalf of the Partnership. “Spreads” or “straddles” include the
simultaneous holding of contracts on the same commodity but with different
delivery dates or markets. The trader of these contracts expects to earn a
profit from a widening or narrowing of the difference between the prices of the
two contracts.

7. The Partnership will not permit the churning of its brokerage accounts. The
term “churning” refers to the practice of entering and exiting trades with a
frequency unwarranted by legitimate efforts to profit from the trades, driven by
the desire to generate commission income.

 

C-1



--------------------------------------------------------------------------------

APPENDIX D

Fort Contracts Traded

 

Currencies

  

Fixed Income

  

Stock Indices

  

Commodities

Euro

Yen

Pound

Swiss Franc

Aussie Dollar

Canadian Dollar

Mexican Peso

(including the foregoing currencies as pairs)

  

Bonds

German Schatz

German Bobl

German Bund

US 2 Year

US 5 Year

US 10 Year

US 30 Year

Japanese Gov’t Bond

UK Gilt

Canadian 10 Year

Australian 3 Year
Australian 10 Year

Euro-BTP

Euro-OAT

 

Short-term Interest Rates

Euribor

Eurodollar

UK Short Sterling

Australian BankBill

EuroSwiss

Canadian Bankers Acceptance

  

Nasdaq

S&P 500

DJIA

Mid Cap

Russell 2000

TSX 60

CAC

Euro Stoxx 50

DAX

FTSE

FTSE MIB

IBEX 35

Nikkei

Topix

MSCI Taiwan

Hang Seng

Hang Seng China Enterprises

FTSE China A50

SGX Nifty 50

ASX 200

MSCI EAFE

MSCI Emerging Market

  

Metals

Gold

Silver

Copper

 

Energy

Oil

Heating Oil

Gasoline

Natural Gas

Brent

Gas Oil

 

D-1



--------------------------------------------------------------------------------

APPENDIX E

FORT Executing Brokers

Credit Suisse

Goldman Sachs

Deutsche Bank

Morgan Stanley

Societe Generale

 

D-1